Landon, J., (dissenting.)
Appeal by the defendant from a judgment in an action in the nature of a quo warranto, removing the defendant from the office of quarantine commissioner of the metropolitan police district, upon the ground that he was ineligible to the office on the alleged ground of his non-residence in the district. The statute provides that “the governor shall nom*377inate, and, by and with the advice and consent of the senate, appoint, three discreet persons, citizens of this state, who shall be residents of the metropolitan police district, as commissioners of quarantine;” and at the expiration of their terms of office, or in case of a vacancy, he shall appoint successors, “citizens as aforesaid, who shall reside in the said district.” Chapter 358, Laws 1863, § 54. The governor in January, 1880, by and with the advice and consent of the senate, appointed the appellant as one of the commissioners of quarantine. Evidence was given upon the trial to the effect that since 1878 the defendant’s actual and daily residence, together with that of his family, has '.been in the city of Hew York. The qualifying circumstances affecting his residence are these: The defendant was born in the village of Owego and •county of Tioga, and always resided there down to 1878. He sold his family residence in Owego in the spring of 1878, and has never kept house there or .anywhere since. After selling his house, he and his wife boarded at an hotel in Owego until September, 1879. He then changed his boarding-house to the -city of Hew York, but retained a room in the Owego Hotel, hiring it by the month, until September, 1882, which he occupied on occasional visits during that period. After going to Hew York he and his wife occupied rooms in a boarding-house until the fall of 1880, when they changed their abode to the Fifth Avenue Hotel, and have remained there, except during the hot season -of each year, ever since. It was while they were boarding at the corner of Fifth avenue and Forty-First street, in the city of Hew York, that the defendant received the appointment of commissioner of quarantine. He has been, since April, 1879, secretary or president of an express company in Hew York, and during the same period president of a bank in Owego, and president of a railroad company, having its head-quarters at Auburn. He has also been, since October, 1883, a partner in a manufacturing Arm carryi ng on business at Owego. He has, during all these years, to the present time, sent his laundry work every week to an Owego laundress. He also, during the same period, nearly every year, whenever he exercised the right anywhere, at local, state, and national elections, voted at Owego. On one occasion, in July, 1880, about Ave months after he had qualified as, and assumed the office of, quarantine commissioner, he offered to vote at a special election in Owego, ■ called for the purpose of voting money for school purposes. His right to vote was challenged, on the ground that he was not a resident of the village, and he took the general oath, and voted under the challenge. About a year later, in September, 1881, he again made oath before a notary public, in acknowledging the execution of a deed, that he then resided in the village of Owego. Several business papers executed by him recited his residence as in Hew York. The defendant testified that he had no fixed habitation after he sold his house in Owego, and that he never intended to change or abandon his - domicile there. He further testified that he adhered to this view down to the trial, and that during all these years he had intended to retain his domicile in •Owego.
Upon these facts the question to be decided was whether the defendant was • or was not a resident of the-metropolitan police district, or, in other words, ■of the city of Hew York, at the time of his appointment. The trial judge, in various forms of expression, held and instructed the jury that the statute requiring the appointee to be a resident of the metropolitan police district was not satisfied by his residence in the district, unless he was also domiciled there. The jury were instructed that a man may reside in one place and retain his domicile in another, and that if the defendant retained his domicile in Owego, while his residence was in Hew York, he was not eligible to appointment.
What is meant .by the words of the statute, “who shall be residents of the metropolitan police district.” A resident of a place is one who dwells in it for a continued length of time, and at the time in question is still dwelling in *378it. The word “residence” or “resident” is in frequent use in statutes andl American constitutions. "Whenever any doubt arises respecting its meaning, that.doubt is usually solved either by the context, or by a consideration of llieobject sought by its use, or by both. The constitution and statutes of the-state recognize the fact that a person may have two or more residences at the same time. “For the purpose of voting, no person shall be deemed to have-gained or lost a residence by reason of his- presence or absence” for certain specified purposes. Const, art. 2, § 3; Silvey v. Lindsay, 107 N. Y. 55, 13 N. E. Rep. 444. The implication is thus clear that, for any other than the ■ purposes of voting, a person may in the enumerated cases, as well as in others, gain a new residence, or lose the old one, or have two or more. The plurality of a person’s residences, and the ease of changing them, and their quality as temporary or permanent, are recognized in the constitutional provision-that, to entitle a citizen to vote, he must have been “an inhabitant of this state ■ one year next preceding any election, and for the last four months a resident of the county, and for the last thirty days a resident of the election district,”' etc. Const, art. 2 § 1. He thus has the whole state for his inhabitancy for the first eight months, but must localize his residence within a county for the - last four, and within one election district for the last thirty days. He can vote ■ there, and “not elsewhere;” that is, not at any of the other places of his residence. That his domicile is at a different place from his residence, as thus-constitutionally defined, is no doubt immaterial. People v. Wilson, 62 N. Y. 186. For the purposes of taxation, if a man has more than one residence, the-statute prescribes at which place of residence his personal property shall be-taxed. Chapter 92, Laws 1850, p. 142; Douglas v. Mayor, 2 Duer, 110; Bell v. Pierce, 51 N. Y. 12. The statute of limitations has respect to a person with a residence in the state and also a residence out of the state at the same time. He may keep his residence within the state, and yet be a resident of another state, and the time of limitation will be extended by the periods of his residence abroad. Cole v. Jessup, 10 N. Y. 96. In the case of a pauper, the statute exacts something more than mere residence in order to establish his legal settlement. He must be “a resident and inhabitant” of the-town for one year. 1 Rev. St. marg. p. 621, § 29. He must inhabit the-town of his residence. Attachments against non-resident debtors are not. avoided by the fact that the debtor has a residence within the state, if at the time of the attachment he inhabits his residence out of it. Haggart v. Morgan, 5 N. Y. 422; In re Thompson, 1 Wend. 45; Frost v. Brisbin, 19 Wend.. 14; In re Wrigley, 8 Wend. 141. Thus it appears that the term “resident,” when used either in constitution or statute, does not exclude the idea of two-residences, but in certain cases appropriate terms are employed to designate at which residence certain duties shall be discharged and privileges enjoyed. The inference seems valid that, in the absence of any need for restrictive-words, none are implied.
The English cases are to the effect that, whenever residence is prescribed: by a statute, such meaning must be given it as tends to accomplish the purposes of the requirement. If a subscribing witness must add his place of residence to his name, he may designate that place where he is most usually to-be found. Blackwell v. England, 8 El. & Bl. 541. If the maker of a bill of: sale, he must designate that place which will best tend to identify him.. Hewer v. Cox, 3 El. & El. 428. If residence at the university of Oxford is-prescribed, in order to qualify for participation in its government, actual, and not constructive, residence is required. Queen v. Vice-Chancellor, L. R. 7 Q. B. 471. The residence to qualify a person for registration as a voter is thus defined: “A party must at least possess a sleeping apartment, but an uninterrupted abiding at such place is not requisite, and absence, no matter how long, if there be the liberty of returning at any time, and no abandonment of the intention to return whenever it may suit the party’s pleasure or conven*379ience to do so, will not prevent a constructive legal residence.” Bond v. St. George, Hanover Square, 3 L. R. 6 C. P. 314.
An examination of the statute under which the defendant was appointed makes it plain that the legislature intended that the appointee should be personally and actually a resident of the district, and not merely constructively so. Section 52 of the act reads: “It shall be the duty of the commissioners-of quarantine to hold daily meetings, Sundays and customary holidays excepted, from the 1st day of May until the 1st day of November in each year, and as often in the other months as in their judgment maybe necessary. ” Actual residence would secure personal presence and opportunity for efficient service. Had defendant’s actual residence been and continued in Owego, and lus constructive residence in New York, the purposes of the statute would, have been in danger of defeat. Something more than residence is prescribed by the statute. The appointees must be “citizens of the state.” The legislature thus expressed a loyalty to the state, and provided some guaranty for it in the status of the appointees. It also required them to be be “discreet persons. ” The qualifications of the defendant satisfy both the letter and the-spirit of the statute. The further inference seems valid that this statute, which expresses with aptness and fullness particular essentials of eligibility,excludes the implication of more. This inference is strengthened by the consideration that the condition sought to be added is now essential. Whether the defendant’s domicile was constructively in the one place or the other was-of no moment, so long as his actual personal residence was in the city of New York, and his domicile and citizenship of the state. The same law prescribes, his duties in either case.
These inferences seem further strengthened when we consider the use made of the term “domicile” as a factor in jurisprudence. We are not advised that the word appears anywhere in the statutes of the state. The “Political Code” proposed by the commissioners in 1859 used the word in defining citizenship,—a definition which would now be superseded by the fourteenth amendment to the federal constitution. One would naturally look for the word in those statutes which make jurisdiction dependent upon residence; as-actions for divorce, administration of estates, care of paupers, and the effect of insolvent discharges. It is a term of private international law, and by analogy, and from convenience, is often used in interstate law, and in infra-state law, in determining which of two conflicting jurisdictions is the right one. When a man has but one residence in fact and intent, that residence,in both legal and common acceptation, is his domicile. The two words may-then be considered synonymous. As most persons have but one residence, the meaning of the two words is generally much the same. When no distinction exists, none is made. It is when a person has no known residence,' or the country or jurisdiction in which it exists is doubtful, or he has two residences, one in one country or jurisdiction, and the other in another, and it becomes necessary, in any of the cases stated, to determine which of the two-jurisdictions may of right give the law affecting his property and personal, rights, that the legal idea of domicile becomes significant. It is then important to determine, not where he resides, but to what country or jurisdiction he belongs, to the end that his personal property, in case of his death, may be distributed according to the law of his own country or jurisdiction; that the validity of his divorce, and, in some countries, of his marriage, the,legitimacy of his children, and the binding force of insolvent discharges, may be by the like law determined. And, in case of war between the country of one’s origin and the country of his residence, the place of domicile may determine whether he and his property are to be governed by the rules applicable. to a friend or an enemy. Of course, when the law of the domicile, instead of the law of the place of residence, should prevail, the distinction between residence and domicile must be made. That distinction is marked-*380In Bell v. Kennedy, L. R. 1 H. L. Sc. 307, Lord Westbtjry said: “Besidence ■and domicile are two perfectly different things. It is necessary, in the administration of the law, that the idea of domicile should exist, and that the fact of domicile should be ascertained in order to determine which of two municipal laws may be invoked for the purpose of regulating the rights of parties. We know very well that succession and distribution depend upon the law of the domicile; domicile, therefore, is an idea of law.” Every person has a domicile somewhere, though he may have a residence nowhere. He can have only one domicile at once, though he can have two or more residences. He has a domicile of origin. This he retains until he acquires another of choice. Domicile once existing remains until another is acquired. The acquisition of the hitter is always the abandonment of the former. To ■determine one’s domicile is to determine to what country or jurisdiction he belongs, whether by origin or adoption; the place of origin being presumed until that of adoption is proven. Dupuy v. Wurtz, 53 N. Y. 556; Crawford v. Wilson, 4 Barb. 505; Hegeman v. Fox, 31 Barb. 475; Mitchell v. U. S., 21 Wall. 350; 2 Kent, Comm. 430, note; Desmare v. U. S., 93 U. S. 605; Isham v. Gibbons, 1 Bradf. (Sur.) 69; Whart. Confl. Law, § 55; Story,Confl. Law, § 41.
The difficulty of exact definition of the term “ domicile ” is confessed by j udges ■and text writers. Wheat. Int. Law, § 320; Thorndike v. City of Boston, 1 Metc. 245. The defect is sought to be supplied by the precedents which give instances of exclusion and inclusion. The idea of the domicile of origin is easily grasped, as is also that of choice, when the person has but one residence, and that a permanent one. “ Domicile of. choice, ” said Lord Westbtjry in the case of Udny v. Udny, L. R. 1 H. L. Sc. 458, “is a conclusion or inference which the law derives from the fact of a man fixing voluntarily his sole or chief residence in a particular place, with an intention of continuing to reside there for an unlimited time. This is a description of the circumstances which create or constitute a domicile, and not a definition of the term. There must be a residence freely chosen, and not prescribed or dictated by any external necessity, such as the duties of office, the demands of creditors, or the relief from illness, and it must be residence fixed, not for a limited period or particular purpose, but general and indefinite in its future contemplation. ” The authorities above cited, as well as many others, are in accord with this description. 'The idea is of a home residence, kept in fact and in intent, with the view to permanency, though business,‘pleasure, health, or constraint may lead to the ■occupation of a temporary and long-continuing residence elsewhere.
There is no need that we should decide in this case whether the defendant’s domicile still remains in Owego. Here is no question of competing jurisdictions, or of conflicting laws. In any event, the defendant was domiciled in the state of New York, and a resident of its metropolitan district. In People v. Flanagan, 66 N. Y. 240, the title of the defendant to his office ivas challenged upon the alleged ground that the election was not authorized by ■the terms of the statute. The court said: “Being a question between the defendant- and the people, and dependent upon the construction to be given to acts of the legislature, it seems reasonable that the defendant, whose good faith is not questioned, should have the benefit of the most favorable construction.” The word “resident” is used in its simple sense, and the circumstances which, under other statutes, sometimes require an examination to determine whether the idea of domicile is also implied, are absent. The words of the statute, its purpose and meaning, the circumstances and the reasonableness ■of the case, as well as accepted usage, forbid that we should confuse the simplicity of the conditions of the defendant’s eligibility by the interpolation of a separable and non-essential element. The judgment should be reversed, with costs of this appeal, and, as the facts are not in dispute, the complaint should be dismissed on the merits, with costs of the court below.